10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 3:18-cv-05564-BHS Document 27 Filed 01/28/20 Page 1 of 2

——.FILED ——-ENTERED

Regelved From —— LODGED ——— RECEIVED

JAN 29 2020 JAN 28 2020 GT

AT SEATTLE
CLERK US, DISTRIC
By WESTERN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF WASHINGTON

DONNELL LINTON,
Plaintiff,

NO. 3:18-cv-05564

v DECLARATION OF SERVICE OF:

NRPC dba AMTRAK, SUBPOENA TO APPEAR AND TESTIFY
Defendant AT A HEARING OR TRIAL IN A CIVIL

" ACTION TO:
UW MEDICINE — VALLEY MEDICAL
CENTER NEUROSCIENCE INSTITUE
AND ERICA BRANDLING-BENNETT,
M.D. C/O DAVID SMITH, GENERAL
COUNCEL, VALLEY MEDICAL
CENTER

CHECK FOR WITNESS FEE AND
MILAGE TO:
VALLEY MEDICAL CENTER

 

 

The undersigned, being first duly sworn, on oath states:
That I am now, and at all times herein mentioned, a resident of the State of
Washington, over the age of 18 years, not a party to or interested in the above entitled

action, and am competent to be a witness therein.

DECLARATION OF SERVICE - 1 OF 2

 
10
11

12

~ 43

14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05564-BHS Document 27 Filed 01/28/20 Page 2 of 2

That at 1:17 p.m. on the 27th day for the month of January 2020, at 400 South 43rd

Street, Renton, Washington 98055, I duly served the above described documents in the
above-entitled matter upon UW Medicine — Valley Medical Center Neuroscience Institute
and Erica Brandling-Bennett, M.D. by then and there personally delivering a true and
correct copy thereof by leaving the same with David Smith (General Counsel for Valley
Medical Center), Authorized to receive on behalf of UW Medicine — Valley Medical Center
Neuroscience Institute and Erica Brandling-Bennett, M.D.
DESCRIPTION OF RECIPIENT:

- CAUCASIAN MALE

- MEDIUM STATURE

- MEDIUM BUILD

- SHORT BROWN HAIR

- MIDDLE AGED

- NOGLASSES

Declarant hereby states under penalty of perjury under the laws of the State of Washington
that the statement above is true and correct.

V\.
Dated at Seattle, WA this VS day of January, 2020.

By: Dawn Knight
Process Sefver
LICENSE #: 1920529

DECLARATION OF SERVICE - 2 OF 2

 
